Edgar J. Nathan, Jr., J.
Motion for an order requiring the respondents Inspectors of Election in the election district in which petitioner claims residence to permit him to prove his literacy, at his option, in English or Spanish, and to permit him to register, is denied. It is conceded that petitioner is a citizen of the United States by reason of his being a native of Puerto Rico.
The Constitution of the State of New York and its statutes require that in order to vote all persons, except for physical disability, must be able to read and write English (N. Y. Const., art. II, § 1; Election Law, §§ 150, 168, 201). None of these provisions contravene the United States Constitution. The petitioner is not denied the right to vote. Under the laws of this State, however, he must first learn to read and write English. This cannot be deemed an unreasonable requirement.
The court finds no merit in the claims of petitioner that the treaty and the United States statutes relied upon afford him any rights not enjoyed by other citizens.